Citation Nr: 0214395	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-25 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$13,025.77.


REPRESENTATION

Appellant represented by:	Puerto Rican Public Advocate 
of Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August 1968 to August 1971, and who died 
in March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in San Juan, Puerto 
Rico, that concluded that recovery of an overpayment in the 
calculated amount of $13,025.77 would not be against the 
principles of equity and good conscience.


FINDING OF FACT

1.  The appellant was in receipt of earned income in 1996, 
1997, and 1998; she did not notify the VA of this additional 
income until after receiving contact from the VA, regarding 
the income, in 1999.  

2.  The appellant's failure to notify the VA of her receipt 
of earned income in 1996, 1997, and 1998 was done with 
knowledge that the likely consequences of that failure would 
be that she would continue to receive a higher rate of 
improved death pension even though she was aware that a 
reduction in her improved death pension was required if she 
had an increase in her family income.  


CONCLUSION OF LAW

Bad faith on the part of the appellant precludes waiver of 
recovery of an overpayment of death pension benefits in the 
calculated amount of $13,025.77.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965(b)(2) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. § 5100 et seq. 
(Supp. 2002), is not applicable to the issue currently before 
the Board.  Barger v. Principi, 16 Vet. App. 132 (2002).

The appellant submitted her claim for improved death pension 
benefits in July 1994.  She indicated that she was not in 
receipt of any earned income.

In letters of notification, dated in August 1994, March 1996, 
and May 1997, the appellant was informed regarding the amount 
of her award of improved death pension, including the amount 
of her income considered and the source of her income.  These 
notifications reflect that zero earned income had been 
considered.  They also informed the appellant that her VA 
pension depended on total family income, which included her 
earned income, and that her pension payments had to be 
changed whenever her income changed.  She was informed that 
she must immediately notify VA if income was received from 
any source other than that shown in the notice and she must 
report any changes in the income that was shown in the 
notice.  Failure to promptly inform VA of income changes 
could result in an overpayment that would have to be repaid.  

A VA letter, in August 1995, informed the appellant that she 
would receive a eligibility verification report, to complete 
in 1996, unless she and her family had no income other than 
VA pension or she and her family had only social security 
income.

The appellant did not notify VA of any earned income.  In 
November 1999 VA sent the appellant a letter regarding income 
that she had earned in 1996, 1997, and 1998.  In January 2001 
the appellant submitted income statements for these years, 
reflecting earned income during those years.  A statement 
from her employer, dated in January 2000, indicates that the 
appellant had been employed from 1992 to 1999.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b)(2).

The record indicates that the appellant was notified on 
multiple occasions that she must promptly report any changes 
in income.  She was informed that her award was based upon 
zero earned income and zero annual countable income.  She was 
informed that her pension award made up the difference 
between her maximum annual rate of income and her annual 
countable income.  However, she did not report her earned 
income in 1996, 1997, and 1998.  In order for the appellant 
to have been guilty of fraud, misrepresentation, or bad 
faith, the evidence must reflect a certain intent on her part 
to accomplish the objective of continued receipt of pension 
by intentionally providing inaccurate or false information to 
the VA or by remaining silent with evidence indicating that 
she was aware that such silence would mislead VA into 
continuing a greater award than to which she was entitled.  
In her substantive appeal the appellant indicates that she 
did not report her income because she did not believe the VA 
would care about such a small amount and it was irregular.  
With consideration that multiple notices to the appellant 
informed her that she must report any additional income not 
shown in the notice, the Board concludes that a preponderance 
of the evidence supports a finding that the appellant was 
clearly aware that she should immediately inform VA of her 
earned income.  Since the notices also informed the appellant 
of the method of calculating her pension payment, a 
preponderance of the evidence supports a finding that the 
appellant was aware that if she reported the receipt of 
earned income it would result in a reduction of her pension 
award.

On the basis of the above analysis, a preponderance of the 
evidence reflects that the appellant had knowledge that if 
she did not inform VA of her receipt of earned income she 
would continue to receive an improved death pension benefit 
at a greater rate than she would if she informed VA of her 
receipt of earned income.  As a result of the appellant's 
deceptive silence she was paid an amount of improved death 
pension benefits greater than to which she was entitled, 
resulting in a loss to the government.  Therefore, the 
appellant acted with bad faith and waiver of recovery of the 
overpayment of improved disability pension benefits is 
precluded without consideration of equity and good conscious.


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits, in the calculated amount of $13,025.77, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

